Case 19-12117 Doc 21-1 Filed 08/20/19 Entered 08/20/19 15:02:42 Exhibit Page 1 of 9

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

 

 

NEW ORLEANS DIVISION
IN RE: )
)
RONALD H. PATRON, JR. ) CHAPTER 7
BOBBIE J. PATRON )
)
) CASE NO.: 19-12117
Debtor(s) )
)
STATEMENT OF POST-PETITION PAYMENT HISTORY
Payment by: Application:
Trustee or Debtor Date Received Amount Received Arrears or Monthly
NO POST-
PETITION
PAYMENTS

RECEIVED
Case 19-12117 Doc 21-1 Filed 08/20/19 Entered 08/20/19 15:02:42 Exhibit Page 2 of 9

VERIFICATION

1, Robert Fehse do hereby verify that | have reviewed the account record with TD Auto
Finance, LLC relating to the account of Ronald H. Patron, Jr. and Bobbie J. Patron, and find the

allegations set forth in the above motion to be true and correct to the best of my knowledge

information and belief.

Memphis, Tenness¥e 2° day of Av on 2019.

SWORN TO AND SUBSCRIBED BR ORE ME this 2 ef 2 day of Aug , 2019 in Memphis,
Shelby County, Tennessee. oo ‘aR Bp tng,
. ah “aS

saoe
eer ra,

a = sare se
= ae fore”
NOTARY PUBLIC 3 a poser ‘
ON, By cow

My Commission Expires: Vy ny wy

‘SSion Expire 9

a
Aww

ia
eZ
25! 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the above and foregoing Motion for Relief from Stay has
been served upon Debtor(s), Ronald H. Patron, Jr. and Bobbie J. Patron, 413 Marina Oaks,
Mandeville, LA 70471; Debtors’ Attorney, Leo M. Prange, III, 917 North Causeway Blvd.,
Metairie, LA 70001; Trustee, Barbara Rivera-Fulton, P.O. Box 19980, New Orleans, LA 70179;
and Office of the U. S. Trustee, 400 Poydras Street, Suite 2110, New Orleans, LA 70130 by
placing a copy of same in the United States mail postage prepaid.

Alexandria, Louisiana this day of —_, 2019.

OF COUNSEL
Case 19-12117:Doc 21-1 Filed 08/20/19 Entered 08/20/19 15:02:42-Exhibit-Page-3-efF0-
Lo. ibAMT 553-LA-eps-14 2/15

RETAIL INSTALLMENT SALE CONTRACT
SIMPLE FINANCE CHARGE

 
   
 

DEAL#: 120369
STK#: 6574
CUST#: 22356

Deater Number FORMM: 40343

 

  

Contract Number

 

 
      

 

 

 

 

 

 

You, the Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on credit. By signing this contracl, you cheose to buy the vehicle on credit

under the agreements, li-this contract. You agree to pay the Seller - Creditor (sometimes “we" or "us" in this contract} the Amount Financed plus Prepald

Finance Charges, If any (your Principal Bal 2),, and Finance Charge in U.S, funds according to the payment schedule below. We will figure your finance

charge on a dally'basis at a Base Alate of 2:5.24-% per year. The Truth-In-Lending Disclosures below are part of this contract.

, . trae Make _ Body
: -_| and Mode! Style

 

 

 

Primary Use For Which Purchased

   

 

Vehicle identification Number

   

 

 

 

   
   

 

 

 

 

 

 

 
  
 

Used Car Buyers Guide. The information
you see on the window form for this
vehicle ts part of this contract. informa-
tion on the window form overrides any
contrary provisions In the contract of
sale,

Spanish Translation: Guia para
compradores de vehiculos usados. La
Informacion que ve en el formulario de ta
ventantila para este vehiculo forma parte
del presente contrato, La informacién del
formulario de la ventanilla deja sin efecto
toda disposicion en contrario contenida
en el contrate de venta.

 

 
 

he

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Returned Payment Charge: # any check you give us of
electronic payment you make is returned unpaid, you will pay
us a charge of 5% of the amount of the chack or electronic
payment or $15, whichever is less, :

 

 

 

 

 

 

 

  

hot received’ in full within = “10-7 days after it is due, you will pay a late charge
ees i ‘ of the part of the payment that is late, whichever is greater. .

Prepayment. If you pay.off.ail your debt early, you may have to pay @ penalty. -

Security Interest.You are giving a security interest in the vehicle being purchased.

Additional Information: See “this “contract for more information including information about honpayment,

defaul, any required.repayment in full before the scheduled date and security interest.

 

 

 

 

 
 
  
   
 

ay

{f this, box is che
#3 paymentis
the payment tha slate
If this box is not Shecke

J purchased primarily tor business or agri
= days afier it is due, you will pay a tate charge of $

 

ichevarislesd, .
© Ite charge in the “Federal Truth-In-Lending Disclosures” still applies.

 

 

NOTICE: ANY¥:HOLDER:OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH
THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR
WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY.THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY

THE DEBTOR HEREUNDER.

  

 

ri E applies only to-goods or services obtained primarily for personal, family,-or household use. In all other
cases,Buyer will: not assert against‘any subsequent holder or assignee of this contract any claims or'defenses thé Buyer (debtor)
may have againstithe: Seller, or against the manufacturer of the vehicle or equipment obtained under this contract.

 

 

 

 

 

tee

10/11/2017 03:24 pm
LAW 553-LA-eps-14 2/15 vi Page 1 of 4

 

Buyer Intiglé : Buyer Initials
 

Case_19-12117 Doc 21-1 Filed 08/20/19 Entered 08/20/19 15:02:42 Exhibit..Page 4 of 9

| {TEMIZATION OF AMOUNT FINANCED

  

 

Insurance, You may buy the physical damage insurance

 

 

 

 

 

 

 

(f total downpayment Is negative, entar “O" and see 4J below)
3 Unpald Batance of Cash Price (1 minus 2)
4 Other Charges Including Amounts Paid to Others on Your Behall
(Seller may keep parl of these amaunts):
A Cost of Optonal Credit Insurance Paid to Insurance

  

<1 Gash Price dnd 669°96 this contract requires from artyone you choose who is
a (ncuding $ Salas tax) authorized te sell such insurance in oubiara, You are net
Downpayment = required to buy any other indurance to obtain credit,
Tradetn 2013 CHEVROLET SILVERADO Mf any insurance is checked below, policies or cartificates
(ean (Make) (Mode) from the named insuranca companies will describe the
Groas Trade-In Alowance Check the Insurance you want and sign below:
Less Pay Off Made By Seller Optional Credit Insurance -
Equals Net Trade in Crecit Lite: ‘Buyer
+Cash its Both" 3~
+ Other Term NIA months" Premium: $

Cracit Disability: Es] Buyer ”

   
  

 

E] Both

 

 

Company or Comparies.

 

  

 

  

 

 
 
 
 
 
 
 

Life
Disabtity
Insurance Paid to Insurance Co or
Official Fees Pald to Government Agencies
Optional Gap Contract

Goverment Taxes Not included in Cash Price

 

 

zAmMoMm ow

 

Bectrorie Lien and Tile Services Fae Paid ipo 0? SEE eT
Govermen Waste TreFees 00

Other Charges (Seiler must ldentily who is pald and

 

e—-rp

 

 

 

 

 

 

 

Cec Ho insurance and credit cfeabilty insura

freq lo obtain credit, Your decision to buy or not buy’ credil
He insurance and eredit disability insurai nd by

in the credit approval process. Thay will not be provided unless
oe and agree to pay the extra ‘coal. Creda life insurance

a insurance pays only the affiount you would owe # you
paid all your payments on time: Credit disabilit all or

of the payments due under this contract whe ae Sed
This insurance does not cover ar increase in yout payment or
in the number of paymants. Sea thie policies or csrtificates fram
the named insurance companies
these. types of insurance prov
conditions, : wy

 

 

 

cea nee are net
ince will nol be a factor

or part of the amount you ewe under this cdntract if you

 

for the details of the o
and for other ferms and

  

 

 

 

 

 

bb. ACADIANA DODGE:

    

 

Total Other Charpes and Amounts Paid to Others on Your Behalf

5 Prepaid Finence Charge
6 Amount Financed (3 + 4 - 5)

 

 

 

 

 
 
   

 

  

OPTION: [7] You pay, no.finance charge if the Amount Financed, item 6, [s paid in full on or before
Bey : 7 ui

 

 

     

i NIA” | SELLER'S INITIALS 2s

 

, Year

 

 
  

 

 

 

| OPTIONAL GAP CONTRACT. A gap contract (debt cancellation contract) is not required to abtain

credit and will not be provided unless you sign below and agree to pay the extra charge. It you choose

to buy a gap contract, the charge is shown In Item 40 of the ltemization of Amount Financed. Sea your

92 contract for details on the terms and conditions it provides. tt is 2 part of this contract,
etsy é “Ad

Wii

£

  

   

 

  
 

 

 

Tem -

 

Name of Gap Contract

 

 

| want to buy a

  
 

 

 

Buyer Signs X

Any Insurance referred to in this contract does not include coverage for personal Ilabllity and properly damage
caused fo others. This Insurance will not provide the coverage required by Loulsiana law (see Chapter 5 of Title

 

 

 

 
 
 

 

| 32 of the Louislana Revised Statutes of 1950, La.8.S, §2:851 et seq). Louisiana law requires ell motorists to be

 

| covered by en automoblie liability policy with legally prescribed liability limits. Faure to obtain insurance that

 

| meets those limits will subject you to penelties, which may Include the suspension or revocation of driving
privileges,

 

 

 

 

Buyer Initials

 

Co-Buyer Initials

Other optional insuranca is not required to obtain-credit. Your
decision to buy or not buy other optiorial insurance wilt not be
{ process. Ht will not be provided

@ factor in the creda approval pre p
unless you sign and agres to pay thevextra cost. ;

 

 

 

 

 

10/11/2017 03:24 pm
LAW 553-LA-eps-74 2/715 v1 Page 2 of 4
Case 19-12117"Doc 21-1 Filed 08/20/19 Entered 08/20/19 15:02:42-Exhibit- Page 5-ef9-
OTHER IMPORTANT AGREEMENTS

 

1.

 
  

FINANCE CHARGE AND PAYMENTS

“a

How we will'figure Firiance Charge. We will treat any
Prepaid'Finance Charge as fully earned on the date of
this contract. Prepald Finance Charges will not be
refunded if you prepay in full or we ask you to pay all
you owe’at once under this contract unless the law
requires a refund, We will figure the rest of the finance

. ,charge’on a daily basts at the Base Rate on the unpaid

part of: youf Principal Balance. Your Principal Balance Is

"the Sum. of. the Amount Financed and the Prepaid

Fina

Charge, if any.

How ‘we: will apply payments. We may apply each

 

_ payrtientt6, the earned and unpaid part of the Finance

Charge, to ihe unpald part of your Principal Balance

. and to other amounts you owe under this contract in any

¥’ order,we choose,"
- How.late payments or early payments change what

you must pay. We based the Finance Charge, Total
of Payments, and Total Sale Price shown on page 1 of
this contract on the assumption that you will make every
payment on the day it is due. Your Finance Charge, Total
of Payments, afd Total Sale Price will be more if you
pay tate and less if you pay early. Changes may take

_ the form of-a larger or smaller final payment or, at our
| Opticn,"more or fewer payments of the same amount

‘: You

“aS your:scheduled payment with a smaller final

Ve ‘will send you a notice telling you about
ges before the final scheduled payment is

   
  

imay prepay, You may prepay all or part of the

” unpaid part:of your Principal Balance at any time. If you

= do so, yo

 

J Must pay the earned and unpaid part of the
Finance ‘Charge and all other amounts due up to the
date of your:payment. You agree that we have the option

 

~ to impose a’ prepayment charge of $25 at the time you

__| Prepay this contract In full, or if we demand that you pay
- | all your ,

oe

YOUR OTHER PROMISES To US

é-under this contract at once.

 

It the: Vehicle is damaged, destroyed, or missing.

" You ‘agree: to‘pay us all you owe under this contract

+, bills, tax

'  evenitthe vatiicle is damaged, destroyed, or missing.
ob.

  

involuntary transfer. 1! we pay any repair bills, storage
axe 8, fines, or charges on the vehicle, you agree

to repay the arhount when we ask for it.

Security. Iriterest.

You givé:Us.a secuiily interest in: ;

* The yehicle and all parts or goods put on it;

ALi . OF. goods received (proceeds) for the

 

 

  
 
 

\I éeds from Insurance, maintenance,
service,-or other contracts we finance for you, This
includes: any-refunds of premiums or charges from

tS: S

 
    
  
  

  

es your gther agreements in this contract. You
Suré:the tille shows our security Interest (lien)
Vehicle: You will not allow any other security interest
to be placed Gn-the title without our written permission.
Insurance-you must have on the vehicle.

igreé 10 Have-physical damage insurance covering
;OF damage to the vehicle for the term of this

contract: The insurance must cover our interest in

 
   
   
  

" the Vehicle. ‘li you'do not have this insurance, we may,

» decide td:

it we‘ choosé, buy. physical damage Insurance: If we
buy’ physical damage insurance, we may

 

. elther‘biy: Insurance ‘that covers your interest and our

  
 

thie vehicle, or buy insuraice that covers only
st. If we buy either type of insurance, we will

tell you which type and charge you must pay. You agree

that tie charge will be the premiums for the insurance

, and @ ‘finance’ charge computed at the Base Rate

shown'oh page 1. of this contract,

 

“Co-Buyer Initials

 

If the vehicle is lost or damaged, you agree that we may
use any insurance settlement to reduce what you owe or
repair the vehicte.

What happens to returned insurance, maintenance,
service, or other contract charges. If we obtain a refund
of insurance, maintenance, service, or other contraci
charges, you agree that we may subtract the refund trom
what you owe,

 

3. IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES

c.

You may owe late charges. You will pay a late charge on
each late payment as shown on page 1 of this contract.
Acceptance of a late payment or fate charge does not
excuse your late payment or mean that you may keep
making late payments. If you pay late, we may also take
the steps described below. ~
You may have to pay all you owe at once. /f you break
your promises (default), we may demand that you pay all
you owe on this contract at once. Detault means:
* You do not pay any payment on time; .
* You give false, Incomplete, or misleading information
on a credit application;
* You start a proceeding in bankruptcy or one is
Starled against you or your property; or
* You break any agreements in this contract.
The amount you will owe will be the unpaid part of the
Principal Balance plus the earned and unpaid part of the
Finance Charge, any late charges, and any amounts due
because you defaulted. :
You may have to pay attomey’s fees and collection
costs. If we hire an attorney to coflect what you owe or to
enforce this contract, you will pay the attorney's fees. If
you purchased tha vehicle for personal, family or
household purposes, the attorney's fees you owe will not
exceed 25% of the total amount payable under this
contract. You will also reimburse us for our out-of-pocket
collection costs and expenses in collecting what you awe
and enforcing our security interest under this contract.
We may take the vehicle trom you. If you default, we
may take (repossess) the vehicle from you afier we give
you any notice and wait the time the law requires. If the
vehicle is located outside of Louisiana, we may, at our
option, take (repossess) the vehicle from you under the
law of the state in which the vehicle is located. We may
only take the vehicle if we do so peacetully and the law
allows It. if your vehicle has an electronic tracking device,
you agree that we may use the device to find the vehicle.
lf we take the vehicle, any accessories, equipment, and
replacement parts will stay with the vehicle. if any
personal items are in the vehicle, we may store them for
you at your expense. If you do mot ask for these items
back, we may dispose of them as the law allows.
How you can get the vehicle back if we take It. If we
repossess the vehicle, you may pay to get it back
(redeem). We will tell you how much to pay to redeem.
Your right to redeem ends when we sell the vehicle.
We will sell the vehicle If you do not get It back. If you
do not redeem, we wil! sell the vehicle. We will send you
a written notice of sale before selling the vehicle.
We will apply the money from the sale, less allowed
expenses, to the amount you owe. Allowed expenses are
expenses we pay as a direct result of taking the vehicle,
halding it, preparing it for sale, and selling it. Attormey fees
and court costs the Jaw permits are also allowed
expenses. If any money is left (surplus), we will pay it to
you unless the law requires us to pay it to someone else.
it money from the sale ts not enough to pay the amount
you owe, you must pay the resi to us. If you do not pay the
amount when we ask, we may charge you Interest on that
amount until you pay at the Base Rate shown on page 1
of this contract.

FOAAUZOTF 93:24 pm
LAW 553-LA-eps-14 2/1S v1 Page 3 ot 4

 
-1 Fi 08/20/19 15:02:42 Exhibit. Page 6 of 9
Case, 19.49 bo edROS 21-1 Filed 08/20/19 Entered ‘

8. if you default, we may choose to What we may do about optional Insurance, main-

 

 

 

  

  
  

 

 

institute executary, ordinary, or other fegal proceedings to tenance, service, or other contracts. This contract‘may
have the vehicle taken from you and sold to Satisfy your contain charges for optional: insurance, maintenance,
obligations to us, ; Service, or other contracts. if we demand that you pay all
To enable us to pursue legal process You: you owe at once or we repossess the vehicle, you agree
1. Acknowledge the amount you owe Under this contract, that we may claim benefits undef these contracts and
CONFESS JUDGMENT for the full amount you owe cancel them to obtain refunds of unearned charges to
under this contract, and consent to a judgment being reduce what you owe or repair thé Vehicle, If the vehicle
rendered and signed in our favor for that amount. The Is a total loss because it is.:configcated, darnaged, or
amount you owe under this contract includes the Stolen, we may claim benefits uridér thasé contracts and
Principal Balance and Finance Charges, attorney's cancel them to obtain refunds: of ‘Uhearned charges to
fees, late fees, and collection costs, in addition to any reduce what youowe. © vy agi Seer
other amounts provided for under this contract or by eee
law. We will net use this confession at judgment for any 4. SERVICING AND COLLECTION CONTACTS :
purpose other than Laulsiana executory process. . You agree that we may try to contact you ir writing, by e-mail,
2. Waive (give up}, to the extent permitted by law, OF using prerecorded/artificial voice messages; text messages,
appraisal of the vehicle and related rights when the and automatic telephone dialing systems, ‘as the law allows,
vehicle is sold under executory process or other legal You also agree that we may try to, contact you in these and
process under Articles 2332, 2336, 2723, and 2724 of other ways at any address or telephone number you provide
the LGCP and any other law ihat may give you similar Us, even if he telephone number is ce’ plione number or the
rights and benefits. contact results ina charge to you. ° me
3. Authorize us to appoint a keeper of the vehicle under - :
La.R.S. §§ 9:5136 through 9:5140.2. et seq., if the 5. APPLICABLE LAW Oe Spey RY oo
vehicle is taken from you through legal proceedings. Federal law and Louisiana law apply to this contract.- --

You authorize us to appoint ourselves or someone else
we choose as keeper.

 

NO COOLING OFF PERIOD
State law does not provide for a “cooling off” or cancellation period for this sale. After you.sign.this contract,
you may only cancel it if the seller agrees or for legal cause. You cannot cancel this contract: simply because
you change your mind. This notice dees not apply to home solicitation sales. Sot ta

 

 

 
 

BUYER'S WAIVER OF WARRANTIES - "AS IS” SALE . re
Unless we give you a written warrenty or enter Into @ service contract with you within 90 days from the date of thi coritract, we make no

warranties, express or implied, on the vehicle end you waive all such warrenties, Including any express or impiled warranty of fiinéss tor 8 specific
or ordinary purpose, warranty of merchantability, warranty of fitness for the particular purpose of your Intended Use, aiid any Warranty: that the
vehicle fs free from hidden, latent or redhibitory defects. You also waive any right that you may have ic demand that the: sale be canceled
| (rescinded) or seek a reduction of the Cash Price for ihe vehicle for breach of any implied warranties. if the vehicle 3s -you accept the

| manufacturer's seperate wiitten new product warranty &s your exclusive warranty with respect to the sale, and you acknowledge thal you received

a copy of it. ; genie o
| The above shoe hasbeen read by me and explained to me ina manner thal J understand and! knowingly consent to the waivers,
Buyer) a”, “A Co-Buyer: X a a

fT :
7 —
| The Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
| and retain its right to receive a part of the Finance Charge.

 

 

 

 

if.
rsa

 

—t it. -
HOW THIS CONTRACT CAN BE CHANGED. This contract contains the end 5) 0 lating fo this contract, Any change to
and we must sign it, No oral changes are binding. Buyer Signs |X Lo - Co-Buyer Signs :
If any part of this cantract is not valid, all other parts stay valid. We may delay or refrain enforcing any of our rights under this contract without fosing them. For exampl
| extend the time for making some payments without extending the time for making others.
See the rest of this contract for other Important agreements.
Do not sign this contract on @ Sunday.

NOTICE TO RETAIL BUYER: Do not sign this contract in blank. You are entitled to a copy of the contract at the time
| you sign. Keep it to protect your legal rights. Set ra

 
  
 
  
  

 
    

 

  
 
    
  
  

     

You agree to the terms is contract. You confirm that before you signed this contract, we gave it to you, and you were
free to take itang ip jf. Yoyconfirm that you received a completely filled-in copy when you signed it» :

ALP Pn We tt bbe 2 *
Buyer san Z Date -10/31/2017Co-Buyer Signs X ' Date ,

 
   
  

 

 

Co-Buyers and Other wners — A co-buyer Is 2 person who ls responsie fr peying the entire debt. An thar owner Is a person whose name fs on the te tothe vehicle Bit does not have to pay
the debi. The other owner agrees to the security Interest in the vehicle given fo us In this cantrach San.

if

    
  

 

 

 

Seller signs ACADIANA DODGE CHRYS A Title

Seller assigns its interest in this contract, including without limitation, its rights as secured party under this contract, to repero FINANCE LLG ce,
{Aseignes), focated at PO BOX 997551 SACRAMENTG, CA 95899 (address of ee) under the terms of Salter's agréement(s) with Assig

igned with r . P Assigned withoul recourse, [_] Assigned with limited recouf

 

 

 

       
         

 

 

 

Seller ACADIANA DODGE CHRYSLER JEEP RAM

 

BELARUS FORE NO. S53/LA-epe-14 pee ne us. rest wo. omaes 10/11/2017 03:24 pm
HEHE ARE RO WARRANTIED: EAP@ERU OR MIPLIED. AS TO CONTENT OF LAW 553-LA-eps-14 2/15 v1 Page 4 of 4

FITNESS FOR PURPOGE OF THIS FORM CONSULT YOUR OWN LEGAL COUNBEL
- 7D -1 Filed 08/20/19 Entered 08/20/19 15:02:42 Exhibit Page 7 of 9
2016 Raw Pack i 460 badd Uae ihr IND pio Values & Specs - NADAguides 9 Page | of 2

NADAguides Value Report 8/13/2019

 

 

2016 Ram Truck 1500
Quad Cab SLT 2WD

 

Values
Rough Average Clean Clean
Trade-In Trade-In Trade-In Retail
Base Price $17,325 $18,925 $20,250 $23,025
Mileage (0) N/A N/A N/A N/A
Total Base Price $17,325 $18,925 $20,250 $23,025
Options (change)
Price + Options $17,325 $18,925 $20,250 $23,025
Certified Pre-Owned (CPO) +$1,450
Certified Price with Options $24,475

Rough Trade-In - Rough Trade-in values reflect a vehicle in rough condition. Meaning a vehicle with significant mechanical defects requiring repairs
in order to restore reasonable running condition. Paint, body and wheel surfaces have considerable damage to their finish, which may include dull or
faded (oxidized) paint, small to medium size dents, frame damage, rust or obvious signs of previous repairs. Interior reflects above average wear with
inoperable equipment, damaged or missing trim and heavily soiled /permanent imperfections on the headliner, carpet, and upholstery. Vehicle may
have a branded title and un-true mileage. Vehicle will need substantial reconditioning and repair to be made ready for resale. Some existing issues
may be difficult to restore. Because individual vehicle condition varies greatly, users of NADAguides.com may need to make independent adjustments
for actual vehicle condition.

Average Trade-In - The Average Trade-In values on nadaguides.com are meant to reflect a vehicle in average condition. A vehicle that is mechanically
sound but may require some repairs/servicing to pass all necessary inspections; Paint, body and wheel surfaces have moderate imperfections and an
average finish and shine which can be improved with restorative repair; Interior reflects some soiling and wear in relation to vehicle age, with all
equipment operable or requiring minimal effort to make operable; Clean title history; Vehicle will need a fair degree of reconditioning to be made
ready for resale. Because individual vehicle condition varies greatly, users of nadaguides.com may need to make independent adjustments for actual
vehicle condition.

Clean Trade-In - Clean Trade-In values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all
necessary inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. Interior reflects minimal
soiling and wear with all equipment in complete working order. Vehicle has a clean title history. Vehicle will need minimal reconditioning to be made
ready for resale. Because individual vehicle condition varies greatly, users of NADAguides.com may need to make independent adjustments for actual
vehicle condition.

Clean Retail - Clean Retail values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all necessary
inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. Interior reflects minimal soiling and
wear with all equipment in complete working order. Vehicle has a clean title history. Because individual vehicle condition varies greatly, users of
NADAguides.com may need to make independent adjustments for actual vehicle condition. Note: Vehicles with low mileage that are in exceptionally
good condition and/or include a manufacturer certification can be worth a significantly higher value than the Clean Retail price shown.

 

 

Popular Ram Truck Mod... Popular Ram Truck Vehi... Car Shopping Guides Cars By Price
Ram Truck 1500 2020 Ram Truck 1500 10 Most Popular Midsize SUVs an... Under $15,000
Ram Truck 2500 2019 Ram Truck 1500 Warning Signs You Need New Bra... $15,000 - $25,000

https://www.nadaguides.com/Cars/2016/Ram-Truck/Ram-1500-Pickup-V8/Quad-Cab-SLT-2WD/Values/... 8/13/2019
- -1 Fi :02: ibi t9
2016 Rae Tae i560 Duke fab Sot SRD reg artes oe! 2A Apia Exhibit Page 8 0 Page 2 of 2

Ram Truck 3500 2019 Ram Truck 1500 Classic Most Reliable Crossovers and SU... $25,000 - $35,000
Ram Truck 1500 Classic 2019 Ram Truck 2500 10 Most Popular Luxury Cars $35,000 - $45,000
Ram Truck ProMaster Cargo Van 2019 Ram Truck 3500 2019 Vehicle Dependability: Most... $45,000 - $55,000
Ram Truck ProMaster City Cargo... 2018 Ram Truck 1500 How to End Your Lease Early $55,000 - $65,000
Ram Truck ProMaster City Wagon 2018 Ram Truck 2500 10 Most Popular Large SUVs and... $65,000 - $75,000
Ram Truck ProMaster Cutaway 2018 Ram Truck 3500 2019 Vehicle Dependability: Most... Over $75.000

Ram Truck ProMaster Window Van 2017 Ram Truck 1500 10 Most Popular Compact SUVs a...

Ram Truck Cargo Van 2017 Ram Truck 2500 2019 Vehicle Dependability: Most...

© 2019 J.D. Power. All rights reserved. ® A registered trademark of the National Automobile Dealers Association, under license to J.D. Power. ‘

https://www.nadaguides.com/Cars/2016/Ram-Truck/Ram-1500-Pickup-V8/Quad-Cab-SLT-2WD/Values/... 8/13/2019
Case 19-12117 Doc 21-1 Filed 08/20/19 Entered 08/20/19 15:02:42 Exhibit Page 9 of 9

8/8/2019

EL! Printout

Collateral Management Services

9750 Goethe Road | Sacramento, CA 95827

TD Auto Finance

Lien and Title Information

Account Information

www.dealertrack.com

 

Account Number Ea; 73

Loan Number ees 78

Branch 291

Borrower 1 PATRON, RONALD H
Borrower 2

Borrower Address 413 MARINA OAKS DR
MANDEVILLE, LA 70471

Financed Date
Perfected Date
Payoff Date

Dealer ID
Dealer

Dealer Address

10/11/2017
11/14/2017

11315

ACADIANA DODGE

INC

1700 SOUTH WEST EVANGELINE THR
LAFAYETTE, LA 70508

 

Lienholder
ELT Lien ID ESCT
Lienholder TD AUTO FINANCE LLC

Lienholder Address PO BOX 997551
SACRAMENTO, CA 958997551

Lien Release Date

Vehicle and Titling Information

 

VIN 1C6RR6GT8GS147351
Title Number

Title State LA

Year 2016

Make RAM

Model

Owner 1 RONALD H PATRON JR
Owner 2

Owner Address 413 MARINE OAKS

MANDEVILLE, LA 70471-0000

Printed: Thursday, August 08, 2019 5:10:28 AM PST

Issuance Date
Received Date
ELT/Paper

Odometer Reading

Branding

httns://title fdielt com/MVC/GollateralPrint/CollateralPrint?view=CollateralPrintaaccount=ves

11/13/2017
11/14/2017
ELECTRONIC

41
